DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 10 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (US 8,382,500).
Regarding claim 1, Adachi    discloses a rotary connector device 1 comprising: a fixed body 11 comprising an internal space 19; a rotation body 12 rotatably assembled to the fixed body about a rotational axis with respect to the fixed body; the fixed body comprising an inserted portion 11a into which a fixing tool 17 is to be inserted to restrict the fixed body and the rotation body from rotating relative to each other; and the inserted portion comprising an inner space isolated from the internal space of the fixed body (see fig. 1 and 2).
Regarding claim 2, Adachi    discloses the inserted portion penetrates the fixed body in an axial direction substantially parallel to the rotational axis (see fig. 1 and 2).
Regarding claim 3, Adachi discloses the fixed body comprises a first wall (see fig. 2, upper wall) substantially perpendicular to the rotational axis, and a second wall (see fig. 2, lower wall) disposed at a distance from the first wall in an axial direction substantially parallel to the rotational axis, the internal 
Regarding claim 4, Adachi discloses the inserted portion comprises a second opening provided in the second wall, and an area of the first opening is substantially identical to an area of the second opening (see fig. 2).
Regarding claim 10, Adachi discloses the rotary connector device comprising the fixing tool (see fig. 2).
Regarding claim 11, Adachi discloses the inserted portion is surrounded by the internal space (see fig. 2).
Regarding claim 12, Adachi discloses a fixed body 11 of a rotary connector device 1, comprising: a fixed body main body 31 to be assembled to a rotation body 12 rotatable about a rotational axis; and an extending portion (see fig. 2, includes an inserted portion 11a with internal space) comprising an internal space and connected to the fixed body main body, 14Attorney Docket No.: FRK-P0003 the extending portion comprising an inserted portion 11a into which a fixing tool 17 is to be inserted to restrict the fixed body main body and the rotation body from rotating relative to each other, and the inserted portion comprising an inner space isolated from the internal space of the extending portion (see fig. 2).

Allowable Subject Matter
Claims 5 – 9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the fixed body comprises a first fixed body portion and a second fixed body portion coupled to the first fixed body portion, the first fixed body portion comprises a third wall .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831